DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the RCE filed on 15 February 2022.
2.  Claims 44-63 are pending in the application.
3.  Claims 44-63 have been allowed.
4.  Claims 1-43 have been cancelled.
Continued Examination Under 37 CFR 1.114
5.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 February 2022 has been entered.
Information Disclosure Statement
6.  The examiner has considered the information disclosure statement (IDS) filed on 15 February 2022.
Allowable Subject Matter
7.  Claims 44-63 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance:
As to independent claims 44, 51 and 60, the closest prior art is Rockwell et al US 2016/0170775 A1 (hereinafter Rockwell).  Rockwell teaches query a controller area network (CAN) bus of a vehicle for a vehicle identification number (VIN) of the vehicle [0019, 0022].  However, neither the Rockwell reference nor the prior art disclose, teach or fairly suggest the limitations of “store an indication of a vehicle type associated with the VIN in the non-volatile memory” and “reboot the processor based on settings associated with the vehicle type”.
Any claims not directly addressed are allowed on the virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
8.  The following references have been considered relevant by the examiner:
A.  Vangelov et al US 2016/0306624 A1 directed to a vehicle that include methods and systems to update controls for a plurality of vehicle systems that operate using updateable controls, wherein each control is mounted in vehicle persistent memory as an image [abstract].
B.  Tobolski et al US 2015/0242198 A1 directed to a method and apparatus for tailored wireless module updating [0001].
C.  Hoffman et al U.S. Patent No. 8,813,061 B2 directed to an automobile, vehicle, vessel or other device that may include a plurality of modules, software applications, computer program products, controllers or other logically executing entities to facilitate controlling, implement or otherwise enabling various operations according to computer-readable instructions, code or other information stored within a memory, such as within a file or other memory construct [abstract].
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793.  The examiner can normally be reached on M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARAVIND K MOORTHY/            Primary Examiner, Art Unit 2492